          Case 4:21-cv-00033-BSM Document 6 Filed 02/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

KENNETH RAY PITTS                                                          PETITIONER
ADC #085938

v.                          CASE NO. 4:21-CV-00033-BSM

DEXTER PAYNE                                                              RESPONDENT
Director, ADC


                                         ORDER

       Having reviewed the entire record de novo, Magistrate Judge Jerome T. Kearney’s

recommended disposition [Doc. No. 3] is adopted. Kenneth Ray Pitt’s petition [Doc. No. 2]

is denied, his motion for leave to proceed in forma pauperis [Doc. No. 1] is denied, and a

certificate of appealability is denied. See 28 U.S.C. § 22535(c)(1)-(2); Rule 11(a), Rules

Governing § 2254 Cases in United States District Courts. Accordingly, this case is dismissed

without prejudice.

       IT IS SO ORDERED this 2nd day of February, 2021.

                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
